 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   THE ADVANCED SURGICAL                       Case No. 8:18-cv-01423-AG (JCx)
     INSTITUTE, LLC, a California limited
12   liability company, THE ADVANCED
     MEDICAL INSTITUTE, LLC, a                   STIPULATED PROTECTIVE
13   California limited liability company,       ORDER
14                     Plaintiffs,
15         v.                                    (Superior Court of the State of
                                                 California, County of Orange,
16   UNITED HEALTHCARE SERVICES,                 Case Number: 30-2018-01001487-
     INC., a Minnesota corporation dba           CU-CO-CJC)
17   UNITED HEALTHCARE STUDENT
     RESOURCES; SAUDI ARABIAN                    Complaint Filed: June 25, 2018
18   CULTURAL MISSION, a specialized
     agency of the government of Saudi Arabia;
19   and DOES 1 through10, inclusive,
20                     Defendants.
21
22
23
24
25
26
27
28
                                                                         8:18-CV-01423-AG (JCx)
                                                                STIPULATED PROTECTIVE ORDER
 1         1.     PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to discovery
 8   and that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Proposed Protective Order does not entitle them to file
12   confidential information under seal; Local Rule 79-5 sets forth the procedures that must
13   be followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         Based upon the Stipulation of the parties and pursuant to Rule 26(c) of the
16   Federal Rules of Civil Procedure, IT IS HEREBY ORDERED that:
17         2.     DEFINITIONS
18         2.1    Challenging Party: a Party or Non-Party that challenges the designation of
19   information or items under this Order.
20         2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
21   it is generated, stored or maintained) or tangible things that qualify for protection under
22   Federal Rule of Civil Procedure 26(c), including but not limited to patient records and
23   data, claim files, non-public financial records and data, employee or personnel files,
24   customer or client lists, confidential contracts, other healthcare-related information
25   protected by The Health Insurance Portability and Accountability Act of 1996, and all
26   other information that the party in good faith believes will, if disclosed, cause harm to
27   the Producing Party’s competitive position.
28
                                                                                8:18-CV-01423-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                                1
 1          2.3    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 2   subset of information (regardless of how it is generated, stored or maintained) or
 3   tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c)
 4   subject to limited disclosure as set forth in Paragraph 7.3, that will, if disclosed, cause
 5   substantial competitive and economic harm to the Producing Party. This includes, but
 6   is not limited to, trade secrets, United’s proprietary claims-review and audit processes,
 7   and all other non-public, proprietary financial, regulatory, or strategic information and
 8   data, to the extent that any of these categories of information or tangible things will, if
 9   disclosed, cause substantial competitive and economic harm to the Producing Party.
10          2.4    Counsel (without qualifier): Outside Counsel and House Counsel (as well
11   as their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
14   or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
15          2.5    Disclosure or Discovery Material: all items or information, regardless of
16   the medium or manner in which it is generated, stored, or maintained (including, among
17   other things, testimony, transcripts, and tangible things), that are provided, produced or
18   generated in relation to the claims and disputes in this matter or in disclosures or
19   responses to discovery in this matter.
20          2.6    Expert: a person with specialized knowledge or experience in a
21   matter pertinent to the litigation who has been retained by a Party or its counsel to
22   serve as an expert witness or as a consultant in this action.
23          2.7    House Counsel: attorneys who are employees of a party to this
24   action. House Counsel does not include Outside Counsel or any other
25   outside counsel.
26          2.8    Non-Party: any natural person, partnership, corporation, association, or
27   other legal entity not named as a Party to this action.
28
                                                                                  8:18-CV-01423-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                2
 1         2.9    Outside Counsel: attorneys who are not employees of a party to this action
 2   but are retained to represent or advise a party to this action and have appeared in this
 3   action on behalf of that party or are affiliated with a law firm which has appeared on
 4   behalf of that party or who are providing a party with consultation as to this matter.
 5         2.10 Party: any party to this action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel (and their support staffs).
 7         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
 8   Discovery Material in this action.
 9         2.12 Professional Vendors: persons or entities that provide litigation support
10   services (e.g., photocopying, videotaping, translating, preparing exhibits or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
12   their employees and subcontractors.
13         2.13    Protected Material: any Disclosure or Discovery Material that is
14   designated as “CONFIDENTIAL” or CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY.”
16         2.14 Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18         2.15 United: United Healthcare Services, Inc. and its affiliated companies.
19         3.     SCOPE
20         The protections conferred by this Stipulation and Order cover not only Protected
21   Material (as defined above), but also any and all copies, excerpts, or compilations of
22   Protected Material. However, the protections conferred by this Stipulation and Order
23   do not cover the following information: (a) any information that is in the public domain
24   at the time of disclosure to a Receiving Party or becomes part of the public domain after
25   its disclosure to a Receiving Party as a result of publication not involving a violation of
26   this Order, including becoming part of the public record through trial or otherwise; and
27   (b) any information known to the Receiving Party prior to the disclosure or obtained by
28   the Receiving Party after the disclosure from a source who obtained the information
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                3
 1   lawfully and under no obligation of confidentiality to the Designating Party. Any use of
 2   Protected Material at trial shall be governed by a separate agreement or order.
 3         4.     DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 6   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 7   later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
 8   and (2) final judgment herein after the completion and exhaustion of all appeals,
 9   rehearings, remands, trials, or reviews of this action, including the time limits for filing
10   any motions or applications for extension of time pursuant to applicable law.
11         5.     DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13         Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the mistaken designation.
19         5.2    Manner and Timing of Designations.
20         Except as otherwise provided in this Order (see, e.g., second paragraph of
21   Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
22   Material that qualifies for protection under this Order must be clearly so designated
23   before the material is disclosed or produced. Designation in conformity with this Order
24   requires:
25                (a) for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
28   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                4
 1   protected material. If only a portion or portions of the material on a page qualifies for
 2   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 3   by making appropriate markings in the margins).
 4                (b) for testimony given in a deposition, confidentiality designations shall
 5   be made either on the record or by written notice to the other party within 14 days of
 6   receipt of the transcript. Unless otherwise agreed, depositions shall be treated as
 7   “Confidential” during the 14-day period following receipt of the transcript. The
 8   deposition of any witness (or any portion of such deposition) that encompasses
 9   Confidential information shall be taken only in the presence of persons who are
10   qualified to have access to such information.
11                (c) for information produced in some form other than documentary and for
12   any other tangible items, that the Producing Party affix in a prominent place on the
13   exterior of the container or containers in which the information or item is stored the
14   legend “CONFIDENTIAL” or CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If
15   only a portion or portions of the information or item warrant protection, the Producing
16   Party, to the extent practicable, shall identify the protected portion(s).
17         5.3    Inadvertent Failures to Designate.
18         If timely corrected, an inadvertent failure to designate qualified information or
19   items does not, standing alone, waive the Designating Party’s right to secure protection
20   under this Order for such material. Upon timely correction of a designation, the
21   Receiving Party must make reasonable efforts to assure that the material is treated in
22   accordance with the provisions of this Order.
23         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         All challenges to confidentiality designations shall proceed under Local Rule
25   37-1 through Local Rule 37-4.
26   ///
27   ///
28   ///
                                                                                  8:18-CV-01423-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                5
 1          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2          7.1    Basic Principles.
 3          A Receiving Party may use Protected Material that is disclosed or produced by
 4   another Party or by a Non-Party in connection with this case only for prosecuting,
 5   defending, or attempting to settle this litigation or related litigation involving some or
 6   all of the parties hereto. Such Protected Material may be disclosed only to the
 7   categories of persons and under the conditions described in this Order. When the
 8   litigation has been terminated, a Receiving Party must comply with the provisions of
 9   Section 13 below.
10          Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13          7.2    Disclosure of “CONFIDENTIAL” Information or Items.
14          Unless otherwise ordered by the court or permitted in writing by the Designating
15   Party, a Receiving Party may disclose any information or item designated
16   “CONFIDENTIAL” only to:
17          (a) the Receiving Party’s Outside Counsel in this action, as well as employees of
18   said Outside Counsel to whom it is reasonably necessary to disclose the information for
19   this litigation;
20          (b) the officers, directors, and employees (including House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this litigation;
22          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
23   is reasonably necessary for this litigation and who have signed the “Acknowledgment
24   and Agreement to Be Bound” (Exhibit A);
25          (d) the court and its personnel;
26          (e) court reporters and their staff, professional jury or trial consultants, mock
27   jurors, licensed private investigators retained by Counsel, and Professional Vendors to
28
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                6
 1   whom disclosure is reasonably necessary for this litigation and who have signed the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3         (f) during their depositions, witnesses in the action to whom disclosure is
 4   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 5   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 6   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 7   Protected Material must be separately bound by the court reporter and may not be
 8   disclosed to anyone except as permitted under this Stipulated Protective Order.
 9         (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information.
11         7.3    Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
12                Information or Items.
13         Unless otherwise ordered by the court or permitted in writing by the Designating
14   Party, a Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
16         (a) the Receiving Party’s Outside Counsel in this action;
17         (b) United’s House Counsel in this action;
18         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
19   is reasonably necessary for this litigation and who have signed the “Acknowledgment
20   and Agreement to Be Bound” (Exhibit A);
21         (d) the court and its personnel;
22         (e) court reporters and their staff, professional jury or trial consultants, mock
23   jurors, licensed private investigators retained by Counsel, and Professional Vendors to
24   whom disclosure is reasonably necessary for this litigation and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (f) during their depositions, witnesses in the action to whom disclosure is
27   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
28   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                                                                                8:18-CV-01423-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                               7
 1   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 2   Protected Material must be separately bound by the court reporter and may not be
 3   disclosed to anyone except as permitted under this Stipulated Protective Order.
 4         (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information.
 6         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 7         PRODUCED
 8         If a Party is served with a subpoena or a court order issued in other litigation that
 9   compels disclosure of any information designated by an opposing or third party in this
10   Action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
11   that Party must:
12         (a) unless prohibited by a Court Order, or specifically prohibited by a statute or
13   regulation cited to the producing party by the requesting party, promptly notify in
14   writing the Designating Party. Such notification shall include a copy of the subpoena or
15   court order, unless prohibited by law;
16         (b) promptly notify in writing the party who caused the request, or subpoena, or
17   order to issue in the other litigation that some or all of the material covered by the
18   subpoena or order is subject to this Protective Order. Such notification shall include a
19   copy of this Stipulated Protective Order; and
20         (c) when applicable, as set forth in ¶ (a), cooperate with respect to all reasonable
21   procedures sought to be pursued by the Designating Party whose Protected Material
22   may be affected. However, the parties must follow the procedures set forth in Federal
23   Rule of Civil Procedure 45(d)(2) when asserting that subpoenaed or requested
24   information is subject to a privilege. The filing of a motion for a protective order does
25   not, by itself, stay compliance with a subpoena.
26         If the Designating Party timely seeks a protective order from a court of
27   competent jurisdiction, the Party served with the subpoena or court order shall not
28   produce any information designated in this action as “CONFIDENTIAL” before a
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                8
 1   determination by the court from which the subpoena or order issued, unless the Party
 2   has obtained the Designating Party's permission or as otherwise required by law or
 3   court order. The Designating Party shall bear the burden and expense of seeking
 4   protection in that court of its confidential material and nothing in these provisions
 5   should be construed as authorizing or encouraging a Receiving Party in this Action to
 6   disobey a lawful directive from another court.
 7            9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8            PRODUCED
 9            9.1   The terms of this Order are applicable to information, documents and/or
10   tangible things produced by a Non-Party in this action, and designated as
11   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
12   information produced by Non-Parties, when so designated by the Non-Party upon
13   production or by any other Party pursuant to Section 9.2 below, is protected by the
14   remedies and relief provided by this Order. Nothing in these provisions should be
15   construed as prohibiting a Non-Party from seeking additional protections.
16            9.2   In the event that a Party is required, by a valid discovery request, to
17   produce a Non-Party’s confidential information in its possession, and the Party is
18   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
19   information, then the Party shall:
20                  (a) promptly notify in writing the Requesting Party and the Non-Party that
21   some or all of the information requested is subject to a confidentiality agreement with a
22   Non-Party;
23                  (b) promptly provide the Non-Party with a copy of the Stipulated
24   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
25   specific description of the information requested; and
26                  (c) make the information requested available for inspection by the Non-
27   Party.
28
                                                                                  8:18-CV-01423-AG (JCx)
                                                                       STIPULATED PROTECTIVE ORDER
                                                 9
 1         If the Non-Party fails to object or seek a protective order from this Court within
 2   fourteen (14) days of receiving the notice and accompanying information, the Receiving
 3   Party may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
 5   produce any information in its possession or control that is subject to the confidentiality
 6   agreement with the Non-Party before a determination by the court. Absent a court order
 7   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 8   in this court of its Protected Material.
 9         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
13   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
14   all unauthorized copies of the Protected Material, (c) inform the person or persons to
15   whom unauthorized disclosures were made of all the terms of this Order, and (d)
16   request such person or persons to execute the “Acknowledgment and Agreement to Be
17   Bound” that is attached hereto as Exhibit A.
18         11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
19         OTHERWISE PROTECTED MATERIAL
20         In accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule
21   of Evidence 502, any Party who inadvertently produces Discovery Material that is
22   privileged or otherwise immune from discovery shall, promptly upon discovery of such
23   inadvertent production, so advise the Producing Party and request that the Discovery
24   Materials be returned. The Receiving Party shall return, sequester, or destroy such
25   inadvertently produced Discovery Materials, including all copies, within five (5)
26   business days of receiving such a written request. The Party returning such
27   inadvertently produced Discovery Materials may thereafter seek re-production of any
28   such Discovery Materials pursuant to applicable law.
                                                                                8:18-CV-01423-AG (JCx)
                                                                     STIPULATED PROTECTIVE ORDER
                                                10
 1         12.    MISCELLANEOUS
 2         12.1 Right to Further Relief.
 3         Nothing in this Order abridges the right of any person to seek its modification by
 4   the court in the future.
 5         12.2 Right to Assert Other Objections.
 6         By stipulating to the entry of this Protective Order no Party waives any right it
 7   otherwise would have to object to disclosing or producing any information or item on
 8   any ground not addressed in this Stipulated Protective Order. Similarly, no Party
 9   waives any right to object on any ground to use in evidence of any of the material
10   covered by this Protective Order.
11         12.3 Filing Protected Material.
12         Without written permission from the Designating Party or a court order secured
13   after appropriate notice to all interested persons, a Party may not file in the public
14   record in this action any Protected Material. A Party that seeks to file under seal any
15   Protected Material must comply with Local Rule 79-5. Protected Material may only be
16   filed under seal pursuant to a court order authorizing the sealing of the specific
17   Protected Material at issue. Pursuant to Local Rule 79-5, a sealing order will issue only
18   upon a request establishing that the Protected Material at issue is privileged, protectable
19   as a trade secret, or otherwise entitled to protection under the law. If a Receiving
20   Party's request to file Protected Material under seal pursuant to Local Rule 79-5 is
21   denied by the court, then the Receiving Party may file the information in the public
22   record unless otherwise instructed by the court.
23         13.    FINAL DISPOSITION
24         Within 60 days after the final disposition of this action, as defined in paragraph 4,
25   each Receiving Party must return all Protected Material to the Producing Party or
26   destroy such material. As used in this subdivision, “all Protected Material” includes all
27   copies, abstracts, compilations, summaries, and any other format reproducing or
28   capturing any of the Protected Material. Whether the Protected Material is returned or
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                11
 1   destroyed, the Receiving Party must submit a written certification to the Producing
 2   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 3   deadline that (1) identifies (by category, where appropriate) all the Protected Material
 4   that was returned or destroyed and (2) affirms that the Receiving Party has not retained
 5   any copies, abstracts, compilations, summaries or any other format reproducing or
 6   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
 7   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
 8   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
 9   expert reports, attorney work product, and consultant and expert work product, even if
10   such materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13         IT IS SO ORDERED.
14                                                                /s/
     Dated: November 19, 2018                       Hon. Jacqueline Chooljian
15
                                                    United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                               12
 1                          EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
 4   I, __________________________ [print or type full name], of _______________
 5   [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issued by the
 7   United States District Court for the Central District of California on November 19,
 8   2018, in the case of The Advanced Surgical Institute LLC et al. v. United
 9   Healthcare Services, Inc., et al. Case No. 8:18-cv-01423-AG (JCx).
10         I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is
14   subject to this Stipulated Protective Order to any person or entity except in strict
15   compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action.
20
21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: ______________________________
24   [printed name]
25   Signature: __________________________________
26   [signature]
27
28
                                                                                 8:18-CV-01423-AG (JCx)
                                                                      STIPULATED PROTECTIVE ORDER
                                                13
